DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 7-14-2021, is acknowledged. Claims 1-18 have been canceled.  New claims 19-37 have been added.
Claims 19-37 are pending.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 19-24, drawn to method of treating colorectal cancer by administering live bacteria.
Group II, claims 25-31, drawn to anticancer vaccine comprising immunogenic enteroids and a method of making.
Group III, claims 31-33, drawn to method of obtaining T follicular helper cells.
Group IV, claims 34-36, drawn to treating CRC by passive immunity with T follicular helper cells.
Group V, claim 37, drawn to in vitro method of detecting bacteria to assess patient with CRC.

 lack unity of invention because even though the inventions of these groups require the technical feature of live bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (3) bacteria of the class Negativicutes, (4) bacteria of the order Selenomonadales, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis,  to treat colorectal cancer, or to produce immunogenic enteroids, or to detect prognosis for a patient with colorectal cancer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the following:
Cunningham (WO2012/142605, 18 October 2012) (page 3, lines 8-10, 17, 19; page 6 lines 30-34 page 7, lines 1-8,29-30; page 12, line 25 - page 13, line 2, page 14, lines 25-26, claims 1,2,5,6,17,19,20) discloses pharmaceutical compositions and methods for the treatment of colorectal cancer, comprising a probiotic mixture of living organisms, whereby the selected microorganisms can be Alistipes putredinis, Coprobacillus sp., Alistipes shahii and Holdemania filiformis and Faecalibacterium prauznitzii. Coprobacillus sp. and Holemania filiformis belong to the family Erysipelotrichaceae; Alistipes putredinis and Alistioes shahii belong to the family Rikellaceae. Cunningham also discloses possible administration routes of the microbial agents, including oral, sublingual, buccal, rectal, nasal, or insertion of implantable devices or materials (e.g., stents).
Each group is drawn to a patentably distinct method.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 17, 2021